Citation Nr: 1129835	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  06-22 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for status postoperative prostate cancer, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for skin cancer to include as due to exposure to mustard gas.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to February 1954.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an April 2004 rating decision of the VA Regional Office in Des Moines, Iowa.  

The Veteran was afforded a videoconference hearing in November 2008 before the undersigned Veteran's Law Judge sitting at Washington, DC.  The transcript is of record.

In December 2008, the Board remanded this claim for additional development.  
As to the issue decided below, the Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The case has been returned to the Board and is ready for further review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for skin cancer to include as due to exposure to mustard is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The Veteran is not shown to be a radiation exposed Veteran, as defined by regulation, and there is no objective evidence establishing his actual exposure to ionizing radiation during his military service.  

2.  Prostate cancer is not shown to have been present during the Veteran's military service, or for years thereafter, nor has this condition been causally or etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer include as due to in-service exposure to radiation have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2003 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in January 2009, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records and private treatment records.  And the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  

Moreover, given the absence of in-service evidence of chronic manifestations of the disorder on appeal, and no evidence of radiation exposure as well as  no evidence of the disorder for many years after separation, and no competent evidence of a nexus between service and the Veteran's claim, a remand for a VA examination would unduly delay resolution.  

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a malignant tumor to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2010).  

Radiation exposure

Applicable law provides that service connection for a condition claimed as due to radiation exposure can be established in one of three ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd. sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).

First, in the absence of competent medical evidence linking a disability to service, there is a lifetime presumption for certain enumerated diseases without any requirement that it manifest to a specific degree, for those who meet the requirements of a radiation exposed Veteran who engaged in radiation risk activity under § 1112(c)(3) and 38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  A "radiation-exposed" Veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device.  "Onsite participation" means presence at the test site, or performance of military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test, during an official operational period of an atmospheric nuclear test.  38 C.F.R. § 3.309(d)(3).  In this case, the Veteran is not considered to be a "radiation- exposed" Veteran as there is no evidence of onsite participation in a test involving the atmospheric detonation of a nuclear device.  Therefore, the Veteran is not entitled to the presumption of service connection under 38 C.F.R. § 3.309(d).

Second, other "radiogenic" diseases, such as any form of cancer, listed under 38 C.F.R. § 3.311(b)(2), found 5 years or more (for most of the listed diseases) after service in an ionizing radiation exposed Veteran may also be service connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service. 

38 C.F.R. § 3.311 does not provide presumptive service connection for radiogenic disease but provides special procedures to help a Veteran prove his claim on a direct basis.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When dose estimates provided are reported as a range of doses to which a Veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311(a)(2).  When it has been determined that a Veteran has been exposed to ionizing radiation in service, and he subsequently develops a potentially radiogenic disease, the claim will be referred to the VA Under Secretary for Benefits for further consideration.  The Under Secretary for Benefits is to consider the claim with reference to specified factors and may request an advisory medical opinion from the Under Secretary for Health; if, after this consideration, the Under Secretary for Benefits determines that there is no reasonable possibility that the Veteran's disease resulted from radiation exposure in service, the Under Secretary for Benefits shall so inform the RO in writing, setting forth the rationale for this conclusion. 38 C.F.R. § 3.311.

Prostate Cancer

As noted above, the Veteran does have a radiogenic diseases of prostate cancer as listed in 38 C.F.R. § 3.311.  

In accordance with the provisions, the RO sent an inquiry to the office of the U.S. Army Medical Command to furnish a DD 1141 or an equivalent record of occupational radiation exposure.  In response, a letter from the U.S. Army Center for Health Promotion and Preventive Medicine noted that the Veteran's occupational duties did not meet the definition of radiation risk activity as stated in Title 38, Code of Federal Regulations.  It was reported that upon research of the U.S. Army Dosimetry Center's Database, no occupational exposure history existed for the Veteran.  A dose reconstruction was calculated based on tasks involving the use of radiation sources located at the Panama Area Damage Control School.  The total reconstructed whole body dose was calculated to be less than 25 millirem for the duties that the Veteran would have performed.  It was stated that this dose is below the annual dose limit for the general population and considered to be negligible with regard to contributing to any adverse health effects.  In January 2010, the VA Director of Radiation and Physical Exposures stated that the Interactive Raddioepidemiological Program of the National Institute for Occupational Safety and Health was used to calculate the likelihood that exposure to ionizing radiation was responsible for the Veteran's prostate cancer.  The program calculated a 99th percentile value for the probability of causation of 0.27%.  It was opined that it is unlikely that the Veteran's adenocarcinoma of the prostate can be attributed to radiation exposure while in the military service.  

In this case, there are no records documenting exposure to ionizing radiation during the Veteran's period of active service.  Although the Board recognizes the Veteran's statements that he worked with chemicals in service, and had to wear a radiation badge, there is simply no objective evidence to substantiate his assertions.  Indeed, the USADC did not find any occupational exposure history to radiation.  The Board also observes that there are no medical opinions opining that the Veteran's cancer is related to in-service radiation exposure.  Absent some confirmed exposure, further development under 38 C.F.R. § 3.311, to include referral to the VA Undersecretary for Benefits is not required.

Although the Veteran is not entitled to service connection for prostate cancer under the presumptive provisions, this does not preclude direct service connection based on exposure to ionizing radiation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In other words, a regulatory established presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to radiation exposure.  The Board will now consider whether service connection for prostate cancer is warranted on a direct basis.

The current medical evidence of record shows that the Veteran is diagnosed with prostate cancer.  The August 2002 private treatment record reveals a diagnosis of adenocarcinoma of the prostate with surgery performed in September 2002.  

It is noted that the Veteran's service treatment records are not available.  However records after service are negative for any complaints, treatment, or diagnoses referable to any cancer prior to 2002.  Although the Veteran has alleged that he was exposed to ionizing radiation during service, there is no evidence to support his statements.  The USADC determined that they did not have an occupational exposure history for the Veteran and there was no record of his being occupationally exposed to ionizing radiation while employed by the military.  As noted above, the Board affords greater value to the official records than the Veteran's personal assertions.  

Essentially, there is no evidence of any treatment or documentation of cancer until 2002 over 40 years after the Veteran's separation from active service.  The Board finds this gap in time significant and it weighs against the existence of a link between his cancer and his time in service. 

Furthermore, there is no medical evidence directly relating the Veteran's prostate cancer to an event, disease or injury during service.  

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, in this case, the Veteran is not providing statements related to a simple diagnosis or symptomatology, but is instead rendering an opinion as to the etiology of his prostate cancer.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in the record that the Veteran is a physician or other health care professional.  Therefore, as a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Veteran's statements regarding etiology do not constitute competent medical evidence on which the Board can make a service connection determination.

In addition, the Board recognizes that service connection may be granted on the basis of continuity of symptomatology.  However, the Veteran has not attested to any chronic disability or continuity of symptomatology since active service. Therefore, service connection is not warranted under 38 C.F.R. § 3.303(b).

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for prostate cancer.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.


ORDER

Service connection for status postoperative prostate cancer, to include as due to exposure to ionizing radiation is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran is seeking service connection for cancer of the skin.  He has argued that his disorder, diagnosed in December 2005, is due to exposure to mustard gas.  However, at his hearing before the undersigned in November 2008, he also stated that he was stationed in Panama and that he had sun exposure a lot and that he developed skin cancer after that.  The RO has not considered this theory of entitlement.  The Veteran is competent to describe that he had sun exposure during service and a current diagnosis is of record.  VA is required to address all theories of entitlement raised by the record.  Thus the Veteran should be examined by a VA dermatologist in order to determine the nature and extent of his current skin disorder and the likelihood that its formation is the result of sun exposure while on active duty.

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination, preferably before a VA examiner who specializes in dermatology or, in the alternative, one with experience with sqaumous cell carcinomas.  After reviewing the Veteran's medical history and identifying any skin disorders, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any diagnosed skin disorder is attributable to the sun exposure he encountered during active duty during his service in Panama or to exposure to any chemical hazard in service.

All findings and conclusions should be set forth in a legible report and any opinions should be accompanied by a through rationale.  If the examiner is unable to render an opinion without resorting to speculation, a thorough reasons and bases should be provided as to why such an opinion cannot be rendered.

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); See also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


